Exhibit 23.1 To:The Board of Directors and Stockholders China Teletech Limited Consent of Independent Registered Public Accounting Firm We hereby consent to your disclosure of our audit report dated September 5, 2009, on the consolidated financial statements of China Teletech Limited as of and for the years ended December 31, 2008 and 2007, and our review report dated September 5, 2009 on the unaudited consolidated financial statements of China Teletech Limited as of June 30, 2009 and 2008 for the three-month and six-month periods then ended on Form 10 of China Teletech Limited. /s/Samuel H. Wong & Co., LLP Samuel H. Wong & Co., LLP Certified Public Accountants South San Francisco, California
